179 Ga. App. 115 (1986)
346 S.E.2d 393
WISE
v.
THE STATE.
72075.
Court of Appeals of Georgia.
Decided May 15, 1986.
Richard L. Powell, for appellant.
Sam B. Sibley, Jr., District Attorney, Charles R. Sheppard, George N. Guest, Assistant District Attorneys, for appellee.
SOGNIER, Judge.
Appellant was convicted of rape and appeals on several grounds, including violation of his constitutional rights through the prejudicial striking of all black jurors through the use of peremptory challenges.
In this case appellant made timely objection to removal of all black persons on the venire by the prosecutor's use of peremptory challenges. Because the trial court rejected the objection without requiring the prosecutor to give an explanation for his actions, we remand the case for further proceedings pursuant to the principles enunciated in Batson v. Kentucky, 476 U. S. ____ (106 SC 1712, 90 LE2d 69) (1986). The trial court will determine as a matter of fact if the prosecutor challenged the potential jurors solely on account of their race or on the assumption that black jurors as a group will be unable impartially to consider the State's case against a black defendant, or if the prosecutor has a neutral explanation for his action.
*116 Case remanded with direction. Banke, C. J., and Birdsong, P. J., concur.